Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the double patenting rejections:
“In the Office Action, dated October 26, 2020, claims 18-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-4 of commonly assigned U.S. Patent No. 10,521,231; and claims 1-17 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-11 of commonly assigned U.S. Patent No. 10,521,231. Without acquiescing to these rejections and solely to facilitate prosecution, applicant is filing herewith a Terminal Disclaimer. Applicants respectfully request withdrawal of these rejections.”

This argument is found to be persuasive for the following reason. The filed terminal disclaimer has been approved. Thus, the double patenting rejections have been withdrawn.
Applicant argues regarding the 35 U.S.C. 101 rejections:
“Further, claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Without acquiescing to this rejection, applicants have amended claim 1 to add "non-transitory" to further recite statutory subject matter. Non-transitory computer-readable storage media comprise all computer-readable media, with the sole exception being a transitory, propagating signal. Based on the foregoing, applicants respectfully request withdrawal of the § 101 rejection.”

This argument is found to be persuasive for the following reason. The addition of non-transitory to the computer readable storage medium claims has resulted in the withdrawal of the 35 U.S.C. 101 rejections.
Applicant argues regarding claims 1, 14, and 25:
“Further, claims 1-8, 11 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hyser et al. (U.S. Patent No. 7,925,923) in view ofNallusamy (U.S. Publication No. 2005/0251652) in view of Huff et al. (U.S. Patent No. 6,185,670); and claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hyser et al. in view of Nallusamy in view of Huff et al. in view of Official Notice.

Further, without acquiescing to any rejections herein, applicants have amended independent claim 14 to include dependent claim 12 not rejected under §103, as well as dependent claim 11, and therefore, respectfully request an indication of allowance for independent claim 14.
Newly added independent claim 25 includes dependent claim 10 not rejected under §103, as well as dependent claim 9, and therefore, applicants respectfully request an indication of allowance for independent claim 25.”

This argument is found to be persuasive for the following reasons. The combination of Hyser, Nallusamy, and Huff failed to teach all of the limitations of the amended and newly added independent claims. Thus, all rejections based on Hyser, Nallusamy, and Huff have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JACOB PETRANEK/Primary Examiner, Art Unit 2183